American Century Mutual Funds, Inc. Summary Prospectuses and ProspectusesSupplement Focused Growth Fund Growth Fund Supplement dated July 1, 2014 ■ Summary Prospectuses and Prospectuses dated March 1, 2014 As of August 1, 2014, the funds will be open to all investors. The following changes are effective August 1, 2014: The first paragraph under Purchase and Sale of Fund Shares on page 4 of the summary prospectuses and page 5 of the prospectuses is deleted. The section entitled Closed Fund Policies on page 17 of the prospectuses is deleted. ©2014 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-827001407
